DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is the national stage of PCT/JP2019/025827, filed June 28, 2019, which claims the benefit of JP2018-124504, filed June 28, 2018.  As a certified translation of the foreign priority document has not been provided, the current effective filing date for purposes of comparing the claimed invention to the prior art is June 28, 2019.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see paragraphs 73-74 at pages 25-26). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim interpretation
With regard to claims 7-8, it is noted that claim 7 – while indefinite for the reasons given below – clearly requires a product that “comprises a bacterial species”.  Thus, the further limitation of claim 8 – which states “wherein the aging biomarker comprises a 16S rRNA gene of the bacterial species – is simply a recitation of an inherent property of the claimed product (as the bacterial species of the claims will inherently include such an rRNA gene).
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 are indefinite over the recitation in independent claim 1 of the limitation “to detect an ocular tissue specimen which is sampled from the subject evaluated as having the conjunctival disease based on a change in the microbial community structure between the healthy person and the subject”.  First, it is noted that there are multiple reasonable interpretations of this claim language; some would reasonably interpret “the subject evaluated as having....” as a reference to a particular subject (for which clear antecedent basis in the claim is lacking), while others would reasonably interpret this language as a reference to the previously referenced “subject”, with the “evaluated as having....” being a reference to, e.g., a property of the subject, or a property of the sample of the subject.  As there are multiple reasonable interpretations of this language having different boundaries, further clarification is required.  Second, the language “based on a change in the microbial community structure between the heathy person and the subject” is confusing, as the requirement for a “change” suggests some type of difference that occurs over the time (but without any corresponding reference in the claims to, e.g., different time points).  If what is meant is, e.g., a “difference” between two samples, then language corresponding this should be employed in the claims.  It is noted that as the meaning of the “to detect....the subject” language in claim 1 is not presently clear, all that is currently required by the claims is a “step of comparing” as set forth in the claim.
	Claims 3-5 are indefinite over the limitation “wherein the change in the microbial community structure is a change in abundance or an abundance ratio of a bacterial species which belongs to at least one genus selected from...”.  First, it is reiterated that the term “change” as used in the claim is confusing; it appears that applicant’s intent is to refer to a difference observed when comparing two different samples, rather than, e.g., some type of change from one status to another.  Second, the language “a bacteria species which belongs to at least one genus selected from” is also confusing, as this appears to refer to a single type of bacteria potentially being a member of more than one genus; what is likely meant is that the claims may embrace more than one type of bacteria, but the present claim language does not make this clear.  Further clarification is therefore required.
	Claim 4 is indefinite for several reasons.  First, the reference to a “change” is indefinite for the same reasons noted above, and is further indefinite over the recitation of “an increase in the abundance....” where there is no apparent required comparison in which an “increase” might occur (and further, the point of comparison with regard to which an “increase” is to be evaluated is not made clear by the present claim language).  Second, the reference to “the bacterial species which belongs to the Delftia genus” is unclear, as there is no prior reference to such bacteria in the claims; the recitation “the bacterial species which belongs to the Delftia genus” lacks proper antecedent basis.  Third, the language “is evaluated as the conjunctival disease” at the end of the claim is simply confusing; it is unclear how this might relate to or further limit the claims.
	Claim 5 is indefinite for reasons analogous to those raised above for claim 4; the meaning of “change” and the point of comparison for a “change”, as well as for a “decrease”, is not clear; antecedent basis is lacking for the limitation “the bacterial species which belongs to at least one genus selected from the Bacteroides genus and the Clostridium genus”; the recitation “is evaluated as the conjunctival disease” is confusing and does not clearly further limit a prior claim element.
	Claim 6 is unclear over the recitation ‘wherein the change....determines a base sequence of a 16S rRNA gene of a microbe constituting the microbiota, and is evaluated based on the base sequence”.  While it is likely that what is meant is that 16S rRNA sequences are determined as an element of performing the claimed method, this claim language does not make sense; the claim appears to require that a “change” (which remains indefinite for the reasons given above) performs an action (of determining a sequence).  Further, the language “a microbe constituting the microbiota is unclear; clarification is required with regard to whether this claim is requiring, e.g., determining a 16S rRNA sequence for a single type of microbe, or whether the claim requires sequencing of all microbes of the previously recited microbiota.  Finally, “is evaluated based on the base sequence” is not clear, particularly as it is not known what prior element of the claim is being limited by this language.
	Claims 7-9 are indefinite over the recitation in independent claim 7 of the language “a bacterial species which belongs to at least one family selected from Corynebacteriaceae family and Propionibacteriales family in an ocular surface tissue”.  This language, and particularly the recitation “in an ocular surface tissue”, has multiple different reasonable meanings that impart different claim boundaries.  Some artisan may interpret this language as requiring a bacterial species as claimed in contact with, embedded in, or present on “an ocular surface tissue”, while others may interpret this language as referring to a location in which the bacteria are found (but which is not in fact a concrete claim limitation, as the claim is directed to the bacteria, not a product including the referenced tissue).  Further clarification is therefore required to ensure that the boundaries of the claims are sufficiently clear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asao et al (Scientific Reports 9:8424 [online 10 June 2019]; cited in IDS).
It is noted that the Asao et al reference names as authors the co-inventors of the instant application as well as others.
Asao et al teach comparing the microbial community structure of conjunctival MALT lymphoma patients (i.e., patients having the disease type of dependent claim 2) to that of healthy controls (see entire reference, particularly the Abstract).  The methods of Asao et al comprise extracting DNA from samples including conjunctiva samples (a type of “ocular surface tissue” specimen) and comparing 16S rRNA sequences in the different sample types (see entire reference particularly the Abstract, pages 2-3, and page 8).  Asao et al report detecting differences in microbial composition when the different sample populations are compared, with levels of the genus Delftia being higher in conjunctival MALT lymphoma patients as compared to healthy subjects, and the genera Bacteroides and Clostridium being less abundant in those patients as compared to healthy subjects (see entire reference, particularly the Abstract, pages 4-5, and Figure 4).  Asao et al thus anticipate claims 1-6.  With particular regard to dependent claims 3-5, it is noted that the differences in microbial composition in conjunctival MALT lymphoma patients as compared to healthy subjects constitutes a type of “change” that appears to be embrace by the language of the claims.  Regarding dependent claim 6, Asao et al clearly disclose determination of 16S rRNA sequences to achieve identifying differences in microbial composition.
Claim(s) 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al (6:99 [2014]; cited in IDS).
Zhou et al teach comparing the microbiota of the conjunctiva (a type of “ocular surface tissue”) in healthy subjects as compared to subjects with trachoma who lack detectable C. trachomatis (i.e., lack the bacteria normally associated with trachoma) (see entire reference, particularly the Abstract).  With particular regard to claims 1 and 3-6, Zhou et al disclose perform 16S rRNA gene sequencing to achieve their comparison, a process which “enables the study of entire bacterial communities” (see entire reference, particularly page 2, left column, as well as the disclosure of Methods and Results at pages 2-5).  With regard to claims 3-5, it is noted that the present claims only clearly require a “step of comparing” as indicated in claim 1; no particular outcome or result is required by the language of any of the present claims, such that the teachings of Zhou et al are sufficient to anticipate the claims.  Regarding claim 6, Zhou et al clearly teach determining 16S rRNA sequences in identifying differences in microbiota between sample types.  
With regard to claims 7-9, Zhou et al also teach that the type of bacteria present in normal conjunctiva differ with age, reporting that Corynebacterium and Propionibacterium are among the bacteria associated with older age (see page 4).  The samples taught by Zhou et al that contain these bacteria (which also inherently comprise 16S rRNA genes of the bacteria) meet the requirements of claims 7-9, such that Zhou et al also anticipate claims 7-9. It is noted that Zhou et al’s disclosure of bacteria in conjunctivae of subjects over age 10 constitutes a disclosure of a type of “physiological aging state” (meeting the requirements of claim 9).  
Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collina et al (Infectious Agents and Cancer 7:8 [2012]; cited in IDS [it is noted that the publication date of the reference has been corrected by the examiner]).
Collina et al teach identification of the presence of Chlamydia psittaci in association with ocular adnexa MALT lymphomas, further teachings that such lymphomas may occur in both orbital fat and conjunctiva (see entire reference, particularly the Abstract, page 2, left column, and page 5, left column).  As the present claims require nothing more than a mental “step of comparing a microbial community structure of a microbiota included in an ocular surface tissue specimen sampled from a healthy person with a microbial community structure of a microbiota included in an ocular surface tissue specimen sampled from a subject”, Collina et al anticipate claims 1-2 (as it is further noted that the comparison taught by Collina et al is disclosed as identifying - and thus achieving an intended use of identifying - the presence of C. psittaci in association with the conjunctival disease ocular adnexa MALT).  
Claim(s) 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubio (Eye 20:447-454 [2006]; cited herein).  

Rubio teaches characterization of the conjunctival flora in patients undergoing cataracts surgery (see entire reference).  Rubio discloses that patients of an older age group (ages 75-96) were found to have a greater frequency of Corynebacteria as compared to patients aged 3-74 (see entire reference, particularly the Abstract and Table 3).  Rubio thus teaches the presence in conjunctiva of bacteria meeting the requirements of claim 7 and teaches their association with a “physiological aging state” (as recited in claim 9); these bacteria also inherently comprise their own 16S rRNA genes (as recited in dependent claim 8).  Rubio thus anticipates claims 7-9.
Claim(s) 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thiel et al (Klin Monatsbl Augenheilkd 205;348 [1994]; English language abstract; cited in IDS).
Thiel et al teach characterization of the conjunctival flora, specifically teaching that Corynebacteria are associated with older age, and Propionibacteria with younger age (see entire reference, particularly the English abstract, page 348, right column).  Thiel et al teach the presence in conjunctiva of both bacteria of claim 7 and teach their association with a “physiological aging state” (as recited in claim 9); these bacteria inherently comprise their own 16S rRNA genes (as recited in dependent claim 8).  Thiel et al thus anticipate claims 7-9.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite a method “of detecting a conjunctival disease using an ocular surface tissue” comprising “a step of comparing a microbial community structure of a microbiota included in an ocular surface tissue specimen sampled from a healthy person with a microbial community structure of a microbiota included in an ocular surface tissue specimen sampled from a subject”, and concluding with a recitation of an intended use of “to detect an ocular surface tissue specimen which is sampled from the subject evaluated as having the conjunctival disease based on a change in the microbial community structure between the healthy person and the subject”.  Nothing in the language of independent claim 1 clearly requires any type of active/manipulative step; the claim may be accomplished by, e.g., reviewing and thinking about data or information regarding previously tested samples, which can be accomplished entirely in the human mind; the claims are thus directed to an abstract idea.  This judicial exception is not integrated into a practical application because there is no application of any kind actually included in the claim; the claim language requires a mental comparison and nothing more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no required active/manipulative steps that might constitute something “more” than the abstract idea of the claims.  With further regard to claim 2, this claim simply further limits what is indicated by the comparison of the claims, which is a further limitation of the abstract idea (not an application, or something more than a JE).  Claims 3-5 recite possible outcomes of a mental comparison, which outcomes are not required by the claim language, while claim 6 does not clearly require anything further that might be considered either a practical application or something more than a JE.  Accordingly, none of claims 1-6 is directed to patent eligible subject matter.  
Claims 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature/natural phenomenon without significantly more. The claim(s) recite(s) an ‘aging biomarker” that comprises “a bacterial species” (independent claim 7), and which may further comprise “a 16S rRNA gene of the bacterial species” (claim 8).  Both the claimed bacteria and the 16S rRNA gene associated therewith are naturally occurring products, and the claims do not recite anything further that might differentiate these materials from their naturally occurring counterparts.  The claims are thus directed to products of nature not markedly different from the corresponding products as they occur in nature.  This judicial exception is not integrated into a practical application because there is nothing further recited in the claims that might correspond to a practical application; the claimed product is intended for use as an “aging biomarker”, but there are no concrete further limitations in the claim that relate to such an application.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because again, nothing more is present in the products of the claims beyond the naturally occurring products themselves.  With further regard to claim 9, this claim is simply further limiting of an element of the intended use of the claimed products; this does not achieve any type of practical application, or add anything that might amount to something “significantly more” than a JE.  Claims 7-9 are thus not directed to patent eligible subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sohn et al (Braz J. Infect Dis 19(4):449-450 [2015]; cited herein) disclose detection of Delftia species in association with an ocular infection (see entire reference).  Wiley et al (Investigative Ophthalmology & Visual Science 53(7):3896 [June 2012]; cited herein) disclose detecting an association between Delftia and contact lens-related biofilms and disease (with 16S rRNA gene sequencing being employed in the methods).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634